                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


STACY LYNN MINGO,
         Plaintiff,

       vs.                                                     CIV NO. 1:19-00440-SMV

ANDREW SAUL,
Commissioner of Social Security,
            Defendant.


                                   ORDER FOR EXTENSION

       Upon consideration of Defendant’s Unopposed Motion for an Extension of Time

(Doc. 19) to file a response to Plaintiff’s Motion to Reverse and Remand to Agency for

Rehearing with Supporting Memorandum (Doc. 18), the Court having reviewed the motion and

being otherwise fully advised, FINDS that the motion is well taken and is GRANTED.

       IT IS THEREFORE ORDERED that Defendant shall have until January 22, 2020, to file

a response, and Plaintiff shall have until February 5, 2020, to file a reply.

       SIGNED _December 20_, 2019.




                                               ___________________________________
                                               STEPHAN M. VIDMAR
                                               United States Magistrate Judge

SUBMITTED AND APPROVED BY:
Electronically submitted 12/19/2019
KIRSTEN WESTERLAND
Special Assistant United States Attorney

Electronically approved 12/18/2019
FELIZ M. MARTONE
Attorney for Plaintiff
